Citation Nr: 1631957	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-24 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent effective May 20, 2004 for service-connected status post-operative residuals of the right knee torn meniscus with degenerative joint disease.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A hearing was held before the Board in May 2016.  A transcript is of record.

In the July 2011 VA examination, the Veteran reported that due to problems with his knee and feet he had to retire because the pain prevented him from performing the job.  In these circumstances, the Court has determined that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability." Rice v. Shinseki, 22 Vet.App.  447, 454 (2009). Consequently, a separate formal claim for TDIU is unnecessary in the context of an appeal from an initial rating, and on the facts in this case, the Board finds that a claim for TDIU is raised by the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At a hearing before the Board in May 2016, the Veteran described the severity of his right knee.  He described constant pain and swelling along with issues with weight bearing, standing and walking.  Further, he testified his knee locks when he kneels down and gives out when he is standing or walking.  Moreover, the Veteran testified he wears a brace everyday and uses a cane for assistance ambulating. 

The objective medical evidence of record includes a July 2011 VA examination, a July 2013 Disability Benefits Questionnaire and VA treatment records.  Of note, a February 2016 VA treatment record, identified by the Veteran in his hearing testimony as his most recent evaluation, shows the Veteran's right knee was swollen and tender on the patellar aspect.  No effusion was present but the range of motion was found to be limited in all planes.  Additionally, a June 2015 treatment record describes problems with instability that require daily use of a brace and cane for ambulation.

In evaluating the recent evidence of record, there appears to be worsening of the Veteran's right knee symptomatology since his last VA examination.  The recent evidence shows instability that requires a brace and a cane for ambulation along with evidence of limitation of range of motion on all planes.  As such, the Board finds an updated VA examination is necessary to determine the severity of the Veteran's service-connected status post-operative residuals of the right knee torn meniscus with degenerative joint disease.

Additionally, the Board finds that the Veteran's claim of entitlement to TDIU must be remanded because the TDIU issue has not been fully developed for appellate review.  The Veteran has not been provided with notice of the laws and regulations governing a TDIU in a statement of the case or supplemental statement of the case or an adequate examination to obtain an opinion as to whether his service-connected disabilities prevent him from working.  See 38 U.S.C.A. §§ 5103(a), 5103A(b) (West 2014); 38 C.F.R. § 19.31 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  A remand for such development is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the laws and regulations governing a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2014).

2.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities on his ability to work.  Provide him a reasonable time to submit this evidence.

3.  Obtain any updated VA treatment records and private records pertaining to the Veteran's right knee and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

4.  Following the completion of the above, make arrangements for the Veteran to be afforded an examination to determine the severity of his right knee disability.  The claims file must be provided to the examiner for review.  The report of examination should include a detailed account of all the objective findings and observations relating to the Veteran's right knee disability.

The examiner should identify the ranges of right knee flexion and extension reported in degrees.  Where applicable, the range of motion studies shall address passive, active, weightbearing, and non-weight bearing ranges of motion.  The examiner shall also specify whether and to what extent there is any additional loss of knee flexion and/or extension (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare-ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall also report whether there is subluxation or instability of the right knee, and if present, provide an opinion as to its severity (i.e. slight, moderate or severe).  

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

5.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

